EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


**** Begin Examiner’s Amendment ****

Please amend the title as follows:
BREATHABLE MEMBRANE FOR LENS ASSEMBLY HAVING A SECOND LENS BARREL POSITIONED WITHIN AND REMOVEABLE FROM A FIRST LENS BARREL

**** End Examiner’s Amendment ****





EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The Response, filed on April 7, 2022, has been received and made of record. In response to the Non-Final Office Action dated January 10, 2022, claims 1-5, 10-14 and 18 have been amended, claims 7 and 8 have been cancelled, and claims 21-23 have been newly added.  
The title has been amended by the Examiner to be more clearly indicative of the invention to which the claims are directed.  

Response to Arguments
Regarding the 35 U.S.C. 103 rejection of claims 1-5 and 9, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-5 and 9 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 6 and 7, Applicant has cancelled claim 7.  Applicant's arguments for claim 6, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claim 6 and 7 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claim 8, Applicant has cancelled claim 8.  Therefore, the 35 U.S.C. 103 rejection of claim 8 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 10-14, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 10-14 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 15-17, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 15-17 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 18 and 19, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 18 and 19 has been withdrawn.   

Allowable Subject Matter
Claims 1-6, 9-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, 9 and 21-23, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an apparatus comprising a first lens barrel having an inner channel extending from a first end of the first lens barrel to a second end of the first lens barrel, the first end of the first lens barrel including exterior threading to facilitate connection of a retaining ring to the first lens barrel, the second end of the first lens barrel located inwardly of the exterior threading along a radius of the first lens barrel, the first lens barrel including one or more inner lenses positioned within the inner channel, wherein the first lens barrel has a vent hole in a side of the second end of the first lens barrel that extends from the inner channel to an exterior surface of the first lens barrel, a second lens barrel positioned within the first lens barrel and including an outer lens and an additional inner lens, the second lens barrel removable from the first lens barrel to facilitate replacement thereof, and a membrane attached to the second end of the first lens barrel such that the membrane is located externally of the second end of the first lens barrel and positioned to cover the vent hole, wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole.
Regarding claims 10-17, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an apparatus comprising a first lens barrel having an inner channel extending from a first end of the first lens barrel to a second end of the first lens barrel, the first lens barrel including one or more inner lenses positioned within the inner channel, a second lens barrel positioned within the first lens barrel and including an outer lens and an additional inner lens, the second lens barrel removable from the first lens barrel to facilitate replacement thereof, a circuit board attached to the second end of the first lens barrel and having a side positioned to cover the second end of the first lens barrel, wherein the inner channel is open to the circuit board and the circuit board has a single vent hole extending linearly through the circuit board such that the single vent hole defines a non-tortuous path that extends from the inner channel to an opposite side of the circuit board, and a membrane attached to the circuit board and positioned to cover the single vent hole, wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the single vent hole.
Regarding claims 18 and 19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of
18. (Currently Amended) An image capture device comprising a lens assembly including, a first lens barrel defining a cavity and including one or more inner lenses to direct light onto an image sensor attached to a circuit board and located at one end of the cavity, the cavity connected to a space external to the lens assembly by a vent hole extending linearly through the circuit board to define a non-tortuous path, the first lens barrel including exterior threading to facilitate connection of a retaining ring thereto, and a second lens barrel positioned within the first lens barrel and including an outer lens and an additional inner lens, the second lens barrel removable from the first lens barrel to facilitate replacement thereof, and a membrane positioned to cover the vent hole, wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2012/0133825 to Nakajima et al. teaches a similar apparatus structure.
U.S. Patent No. 10,440,248 to Park teaches a similar apparatus structure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697